Case: 14-10334      Document: 00512987118         Page: 1    Date Filed: 03/31/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 14-10334
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                         March 31, 2015
                                                                           Lyle W. Cayce
                                                                                Clerk


UNITED STATES OF AMERICA,
                                                 Plaintiff−Appellee,
versus
VICENTE SALAS,
                                                 Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 3:13-CR-296-1




Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *

       Vicente Salas appeals the 48-month sentence imposed on his conviction
of illegal reentry after deportation. Salas challenges the 12-level enhancement
applied pursuant to U.S.S.G. § 2L1.2(b)(1)(A)(iii) based on his conviction of a
firearms offense. He contends that the district court erred by relying on the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10334    Document: 00512987118     Page: 2   Date Filed: 03/31/2015


                                 No. 14-10334

presentence report’s characterization of the conviction as a firearms offense.
      Because Salas failed to object to the enhancement in the district court,
we review for plain error. See United States v. Chavez-Hernandez, 671 F.3d
494, 497 (5th Cir. 2012). On appeal, the government supplemented the record
with copies of Salas’s indictment, deferred adjudication order, and judicial con-
fession from Salas’s Texas conviction of possession of a short-barrel firearm.
We examine state-court documents that have been added as a supplement to
the record in determining whether the enhancement was properly applied.
United States v. Vargas-Soto, 700 F.3d 180, 183 (5th Cir. 2012).
      Under § 2L1.2(b)(1)(A)(iii), a defendant receives a 12-level enhancement
for a firearms offense that is not assessed criminal history points. As relevant
here, the commentary defines “firearms offense” as “[a]n offense under federal,
state, or local law that prohibits the possession of a firearm described in
26 U.S.C. § 5845(a).” § 2L1.2, comment. (n.1(B)(v)(II)). Under § 5845(a), the
definition of a “firearm” includes a shotgun having a barrel or barrels under
18 inches in length. § 5845(a)(1).
      Salas’s state-court indictment and the judicial confession show that the
firearm was a shotgun with a barrel length of less than 18 inches. Because
Salas was convicted of possessing a shotgun with a barrel length of less than
18 inches, there is no clear or obvious error in the application of the enhance-
ment, so the district court did not plainly err. See United States v. Diaz-Diaz,
327 F.3d 410, 414−15 (5th Cir. 2003).
      AFFIRMED.




                                        2